Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-02951-LTB-NYW

  ERIKA ESTRADA,

       Plaintiff,

  v.

  PORTFOLIO RECOVERY ASSOCIATES, LLC,

       Defendant.


                                     SCHEDULING ORDER


                               1. DATE OF CONFERENCE
                    AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

           On January 10, 2020, the Court set the Scheduling Conference for February 10, 2020 at

  11:00 AM AM in Courtroom A-502, Fifth Floor, Alfred A. Arraj United States Courthouse, 901 19th

  Street, Denver, Colorado before Magistrate Judge Nina Y. Wang

   Mohammed O. Badwan                                Jonathan P. Floyd
   Joseph S. Davidson                                TROUTMAN SANDERS LLP
   SULAIMAN LAW GROUP, LTD.                          1001 Haxall Point
   2500 South Highland Avenue                        Suite 1500
   Suite 200                                         Richmond, Virginia 23219
   Lombard, Illinois 60148                           +1 804-697-1435
   +1 630-575-8181                                   jonathan.floyd@troutman.com
   mbadwan@suliamanlaw.com
   jdavidson@sulaimanlaw.com                         Counsel     for   Portfolio     Recovery
                                                     Associates, LLC
   Counsel for Erika Estrada




                                                 1
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 2 of 9




                             2. STATEMENT OF JURISDICTION

        The Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.

  § 1331.

                           3. STATEMENT OF CLAIMS AND DEFENSES

  a.    Plaintiff: Years ago, Plaintiff applied for and received a Capital One Bank (USA),

        N.A. credit card. Over time, Plaintiff made personal charges on this card. Plaintiff

        defaulted on payments. Plaintiff’s unpaid account was charged-off and referred

        for collection. In 2017, Plaintiff started to receive phone calls from Defendant. On

        multiple occasions, Plaintiff answered. Defendant sought to collect on Plaintiff’s

        unpaid Capital One Bank (USA), N.A. account. On multiple occasions, Plaintiff

        informed Defendant that she can not pay. These phone calls suddenly stopped.

        However, last year, these phone calls resumed once more. Plaintiff explicitly

        requested that Defendant stop.        Unfortunately, these phone calls continued.

        Plaintiff alleges Defendant placed (or caused to be placed) dozens of non-

        emergency phone calls, to Plaintiff’s cellular telephone with an automatic

        telephone dialing system (“ATDS”), without Plaintiff’s consent in violation of 47

        U.S.C. § 227(b)(1)(A)(iii) as well as 15 U.S.C. § 1692d(5).

  b.    Defendant: Plaintiff’s Complaint seeks damages arising from PRA’s alleged

        violation(s) of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the

        “FDCPA”), and the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

        (the “TCPA”). See Compl. ¶ 1.


                                               2
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 3 of 9




        Upon review, Plaintiff’s Complaint fails to allege any viable cause of action against

        PRA. First, regarding the FDCPA, Plaintiff had multiple conversations with PRA

        account representatives where she identified the phone number at issue as a good

        contact number to reach her and even requested that PRA contact her at least

        three times (by both phone and mail).              PRA should not be held liable for

        communications that were, in fact, consented to and requested by Plaintiff.

        Second, regarding the TCPA, at no point did PRA use an ATDS to contact Plaintiff.

                                    4. UNDISPUTED FACTS

  The following facts are undisputed:

        1.     Plaintiff previously applied for and received a Capital One Bank (USA), N.A.

        credit card.

        2.     Over time, Plaintiff made charges on this credit card.

        3.     Plaintiff defaulted on payments and Plaintiff’s unpaid balance was charged-

        off and sold to Defendant.

        4.     The alleged cell phone number at issue in this matter is (XXX) XXX-5702.

                               5. COMPUTATION OF DAMAGES

  a.    Plaintiff: As result of Defendant’s violation(s) of 15 U.S.C. § 1692d(5), Plaintiff is seeking

        (i) any actual damage, (ii) such additional damages as the court may allow, but not

        exceeding $1,000.00, and (iii) the costs of the action, together with reasonable attorney’s

        fees as determined by the court.

        As result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff is seeking no

        less than $500.00 in statutory damages, for each and every violation. As result of
                                            3
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 4 of 9




        Defendant’s knowing and willful violations of 47 U.S.C. §227 (b)(1)(A)(iii), Plaintiff is

        seeking up to $1,500.00 in treble damages, for each and every violation.

  b.    Defendant: PRA reserves the right to seek its attorneys’ fees pursuant to the FDCPA

        should Plaintiff’s claims be found to have been brought in bad faith.

                          6. REPORT OF PRECONFERENCE
                  DISCOVERY AND MEETING UNDER FED. R. CIV. P. 26(f)

  a.    Date of Rule 26(f) meeting.

        January 21, 2020

  b.    Names of each participant and party he/she represented.

   Joseph S. Davidson                                Jonathan P. Floyd
   SULAIMAN LAW GROUP, LTD.                          TROUTMAN SANDERS LLP
   2500 South Highland Avenue                        1001 Haxall Point
   Suite 200                                         Suite 1500
   Lombard, Illinois 60148                           Richmond, Virginia 23219
   +1 630-575-8181                                   +1 804-697-1435
   jdavidson@sulaimanlaw.com                         jonathan.floyd@troutman.com

  c.    Statement as to when Rule 26(a)(1) disclosures were made or will be made.

        Rule 26(a)(1) disclosures will be made on or before February 4, 2020.

  d.    Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
        Civ. P. 26(a)(1).

        None.

  e.    Statement concerning any agreements to conduct informal discovery:

        None.

  f.    Statement concerning any other agreements or procedures to reduce discovery
        and other litigation costs, including the use of a unified exhibit numbering system.

        The parties will utilize an unified exhibit numbering system.

                                                 4
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 5 of 9




  g.       Statement as to whether the parties anticipate that their claims or defenses will
           involve extensive electronically stored information, or that a substantial amount of
           disclosure or discovery will involve information or records maintained in electronic
           form.

           The parties do not anticipate that their claims or defenses will involve extensive

           electronically stored information, or that a substantial amount of disclosure or

           discovery will involve information or records maintained in electronic form. The

           parties have agreed, where practicable, to produce any ESI in searchable .pdf

           format, and to confer in good faith with regard to the need for any additional

           formatting, pursuant to Fed.R.Civ.P. 34

  h.       Statement summarizing the parties’ discussions regarding the possibilities for
           promptly settling or resolving the case.

           Counsel for Plaintiff made an initial demand on December 19, 2019. On January

           20, 2020, Defendant rejected Plaintiff’s demand.

                                           7. CONSENT

           All parties □ have ■ have not consented to the exercise of jurisdiction of a magistrate

  judge.

                                   8. DISCOVERY LIMITATIONS

  a.       Modifications which any party proposes to the presumptive numbers of
           depositions or interrogatories contained in the Federal Rules.

           Two (2) depositions each.

  b.       Limitations which any party proposes on the length of depositions.

           Seven (7) hours each.

  c.       Limitations which any party proposes on the number of requests for production

                                                  5
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 6 of 9




        and/or requests for admission.

        Twenty-five (25) each.

  d.    Other Planning or Discovery Orders

        No opposed discovery motions are to be filed with the Court until the parties comply

        with D.C.COLO.LCivR. 7.1(a). If the parties are unable to reach agreement on a

        discovery issue after conferring, they shall arrange a telephone hearing with

        Magistrate Judge Wang regarding the issue.              Both of these steps must be

        completed before any contested discovery motions are filed with the Court.

                                 9. CASE PLAN AND SCHEDULE

  a.    Deadline for Joinder of Parties and Amendment of Pleadings:

        March 26, 2020.
  b.    Discovery Cut-off:

        August 7, 2020

  c.    Dispositive Motion Deadline:

        September 7, 2020.

  d.    Expert Witness Disclosure

        1.     The parties shall identify anticipated fields of expert testimony, if any on or before

               June 8, 2020.

        2.     Limitations which the parties propose on the use or number of expert witnesses.

               Two (2) Rule 26(2)(B) expert witnesses per side.




                                                 6
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 7 of 9




        3.     The parties shall designate all experts and provide opposing counsel and any pro

               se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before

               June 23, 2020.

        4.     The parties shall designate all rebuttal experts and provide opposing counsel and

               any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or

               before July 8, 2020.

  e.    Identification of Persons to Be Deposed:

        Plaintiff, Erika Estrada

        Defendant, Portfolio Recovery Associates, LLC’s Fed. R. Civ. P. 30(b)(6) corporate
        representative

  f.    Deadline for Interrogatories:

        July 8, 2020.

  g.    Deadline for Requests for Production of Documents and/or Admissions

        July 8, 2020.

                         10. DATES FOR FURTHER CONFERENCES

  a.    Status conferences will be held in this case at the following dates and times:

        ________________________________________________________________

  b.    A final pretrial conference will be held in this case on ________ at o’clock ____m. A Final

        Pretrial Order shall be prepared by the parties and submitted to the court no later than

        seven (7) days before the final pretrial conference.

                             11. OTHER SCHEDULING MATTERS

  a.    Identify those discovery or scheduling issues, if any, on which counsel after a
                                                 7
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 8 of 9




          good faith effort, were unable to reach an agreement.

          None.

  b.      Anticipated length of trial and whether trial is to the court or jury.

          2 to 3 days. Trial is to jury.

  c.      Identify pretrial proceedings, if any, that the parties believe may be more efficiently
          or economically conducted in the District Court’s facilities at 212 N. Wahsatch
          Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
          Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
          2520; or the U.S. Courthouse/Federal Building, 103 Sheppard Drive, Durango,
          Colorado 81303-3439.

          None.

                        12. NOTICE TO COUNSEL AND PRO SE PARTIES

          The parties filing motions for extension of time or continuances must comply with

  D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

  moving attorney's client, all attorneys of record, and all pro se parties.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial

  Procedures or Practice Standards established by the judicial officer presiding over the trial of this

  case.

          With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

          Counsel and unrepresented parties are reminded that any change of contact

  information must be reported and filed with the Court pursuant to the applicable local rule.




                                                    8
Case 1:19-cv-02951-LTB-NYW Document 15 Filed 02/03/20 USDC Colorado Page 9 of 9




                      13. AMENDMENTS TO SCHEDULING ORDER

        The scheduling order may be altered or amended only upon a showing of good cause.

  DATED this                          day of                   , 2020.

                                                     BY THE COURT:



                                                     _______________________________
                                                     THE HONORABLE NINA Y. WANG
                                                     UNITED STATES MAGISTRATE JUDGE

   APPROVED:

   /s/ Joseph S. Davidson                          /s/ Jonathan P. Floyd (with consent)

   Mohammed O. Badwan                              Jonathan P. Floyd
   Joseph S. Davidson                              TROUTMAN SANDERS LLP
   SULAIMAN LAW GROUP, LTD.                        1001 Haxall Point
   2500 South Highland Avenue                      Suite 1500
   Suite 200                                       Richmond, Virginia 23219
   Lombard, Illinois 60148                         +1 804-697-1435
   +1 630-575-8181                                 jonathan.floyd@troutman.com
   mbadwan@suliamanlaw.com
   jdavidson@sulaimanlaw.com                       Counsel for Portfolio Recovery
                                                   Associates, LLC
   Counsel for Erika Estrada




                                               9
